           Case 2:19-cr-00898-DLR Document 35 Filed 09/12/19 Page 1 of 3




 1   BASKIN RICHARDS PLC
 2   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
 3   Telephone No. 602-812-7979
 4   Facsímile 602-595-7800
     E-mail: alan@baskinrichards.com
 5   Name and State Bar No.: Alan Baskin #013155
 6
     Attorney for Defendant
 7
                          IN THE UNITED STATES DISTRICT COURT
 8

 9                               FOR THE DISTRICT OF ARIZONA

10   United States of America,                      Case No. CR-19-00898-PHX-DLR(DMF)
11
                                       Plaintiff,   STIPULATION TO MODIFY RELEASE
12                                                  CONDITIONS
     vs.
13

14   David Allen Harbour,

15                                  Defendant.
16          Plaintiff and Defendant David Allen Harbour stipulate to modify Mr. Harbour’s release
17
     conditions to allow him to attend his nephew’s high school football game in Surprise, Arizona
18
     at 7 p.m. on September 13, 2019, as previously ordered by the Court in connection with an
19

20   August 30, 2019 game. (Doc. 31). Mr. Harbour’s Pretrial Services Officer is aware of the

21   pertinent details, and has no objection to his attending the game. Mr. Harbour has submitted a
22
     proposed Order for the Court’s signature.
23

24

25

26
27

28
                                          Case 2:19-cr-00898-DLR Document 35 Filed 09/12/19 Page 2 of 3



                                      1
                                           RESPECTFULLY SUBMITTED this 12th day of September, 2019.
                                      2

                                      3
                                                                         BASKIN RICHARDS PLC
                                      4

                                      5
                                                                         /s/ Alan Baskin
                                      6                                  Alan Baskin
                                                                         2901 N. Central Avenue, Suite 1150
                                      7                                  Phoenix, Arizona 85012
                                      8                                  Attorney for Defendant

                                      9
                                                                         MICHAEL BAILEY
                                     10                                  United States Attorney
                                                                         District of Arizona
                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                                         /s/ Kevin M. Rapp (with permission)
                                     13                                  Kevin M. Rapp
                                     14                                  Assistant U.S. Attorney
                                                                         40 N. Central Avenue, Suite 1800
                                     15                                  Phoenix, Arizona 85004
                                                                         Attorney for Plaintiff
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                             2
                                              Case 2:19-cr-00898-DLR Document 35 Filed 09/12/19 Page 3 of 3



                                      1                                 CERTIFICATE OF SERVICE
                                      2
                                               I hereby certify that on September 12th, 2019, I electronically transmitted the attached
                                      3   document to the Clerk’s Office using the CM/ECF system for filing to:
                                      4

                                      5   Kevin M. Rapp
                                          U.S. Attorney’s Office
                                      6   40 N. Central Ave., Suite 1800
                                      7   Phoenix, AZ 85004
                                          Attorneys for Plaintiff
                                      8

                                      9

                                     10   /s/ Cristina McDonald

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                       3
